Exhibit 10.1

 

 

 

 

 

 

 

 

 

ALLERGAN, INC.

 

EXECUTIVE SEVERANCE PAY PLAN

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

Effective as of May 3, 1993, Allergan, Inc. (the “Company”) revised its
severance policy as applied to senior executives of the Company. Effective as of
January 1, 2011 (the “Effective Date”), the Company hereby adopts this Executive
Severance Pay Plan (the “Plan”) to document and update its severance policy for
senior executives.

 

I. Defined Terms

For purposes of the Plan, the following terms shall have the respective meanings
set forth below:

A.          “Board” shall mean the Company’s Board of Directors.

B.          “Cause” shall mean any conduct set forth in the Company’s
then-current employee handbook or Management Practices and Guidelines (or any
successor thereto) justifying immediate termination without the benefit of a
counseling review or severance pay, as determined by the Company in its sole
discretion.

C.          “Code” shall mean the Internal Revenue Code of 1986, as amended.

D.          “Current Base Salary” shall mean an Executive’s annualized base
salary at the rate in effect as of the date of his or her Involuntary
Termination.

E.          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

F.          “Executive” shall mean: (i) the Company’s Chief Executive Officer;
(ii) the President, Allergan; and (iii) each Executive Vice President of the
Company.

G.          “Involuntary Termination” shall mean the Company’s involuntary
termination of an Executive’s employment with the Company without Cause under
circumstances that constitute an “involuntary separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(n)(1).

H.          “O&CC” means the Organization and Compensation Committee of the
Board, or its successor.

I.          “Plan Administrator” shall have the meaning set forth in section V
below.

J.          “Release” shall mean the Severance and General Release Agreement in
substantially the form attached hereto as Appendix B.

K.          “Section 409A” shall mean Section 409A of the Code and the
regulations and other guidance promulgated thereunder.

L.          “Severance Pay Period” shall mean the period beginning upon the
Executive’s Involuntary Termination and lasting the number of months for which
the Executive receives severance pay, as set forth in Section III below.



--------------------------------------------------------------------------------

M.          “Welfare Plan” shall mean the Allergan, Inc. Welfare Benefits Plan.

N.          A “Year of Credited Service” shall mean 12 full months of employment
with the Company or an affiliate of the Company, beginning on the Executive’s
date or hire (or rehire, as applicable) and each anniversary thereof. By way of
example, an Executive with 8 years and 10 months of employment with the Company
as of the date of his or her Involuntary Termination would be credited with 8
Years of Credited Service.

 

II. Eligibility

Each individual who is an Executive as of the Effective Date shall be eligible
to participate in the Plan. Any individual who becomes an Executive on or after
the Effective Date shall thereafter be eligible to participate in the Plan.

Subject to the terms and conditions herein, an Executive who incurs an
Involuntary Termination shall be eligible to receive the severance benefits
described in Section III below provided the Executive executes a Release that
becomes irrevocable on or before the payment date specified in Section III.A.2.
Notwithstanding the foregoing, to the extent required by the Release, the
Release will not be treated as irrevocable for the purposes of this Plan prior
to the date that is seven (7) calendar days after the Executive has provided
proof that he or she has withdrawn or dismissed any pending claims or actions.
Notwithstanding anything to the contrary in this Section II, an Executive shall
not be eligible to receive benefits under the Plan if he or she either
(i) incurs an Involuntary Termination in connection with the sale of a Company
business unit and the entity that acquires such business unit offers the
Executive a position with the acquiring entity or any affiliate thereof that is
comparable to the Executive’s position with the Company as of the date of his or
her Involuntary Termination, as determined by the Company in its sole
discretion; or (ii) incurs an Involuntary Termination without Cause and becomes
eligible to receive severance benefits from the Company (or an affiliate of the
Company) under any plan, program or arrangement other than the Plan (including
any applicable change in control agreement or policy) in connection with such
termination.

 

III. Severance Benefits

 

  A. Severance Pay

 

  1. Calculation of Severance Pay

Severance pay is calculated as a specified number months of Current Base Salary
based upon the Executive’s aggregate Years of Credited Service as of the date of
his or her Involuntary Termination. An Executive will be entitled to the number
of months of Current Base Salary determined in accordance with the chart
attached at Appendix A.

 

  2. Payment Date

The Executive’s severance pay shall be paid to him in a single lump sum on the
fifty-fifth (55th) day immediately following his Involuntary Termination.

 

2



--------------------------------------------------------------------------------

 

  B. Impact On Other Company Plans, Programs and Arrangements

 

  1. Generally

Unless otherwise provided herein, the terms and conditions of each Company (or
affiliate, if applicable) benefit plan, program or arrangement in which the
Executive participated as of the date upon which the Executive incurred an
Involuntary Termination shall govern with respect to the effect of the
Executive’s Involuntary Termination under such plan, program or arrangement.

 

  2. Continuation of Medical, Dental & Vision Care Benefits Under the Welfare
Plan

Capitalized terms used in this subsection B.2 that are not otherwise defined
herein shall have the meanings set forth in the Welfare Plan.

 

  a. Coverage

Each Executive covered by the Welfare Plan may continue his or her existing
dental and/or vision coverage and continue or elect coverage under the Allergan
Medical Program (but not the Allergan Insured HMO/PPO Medical Program) during
his or her Severance Pay Period in accordance with section 4.5 of the Welfare
Plan. The Executive also may continue coverage under the Allergan Health Care
Flexible Spending Account Program through the last day of the Plan Year in which
the Executive incurs an Involuntary Termination.

 

  b. Premiums

(1)          Any Executive who receives continued medical, dental and/or vision
coverage (including coverage under the Allergan Health Care Flexible Spending
Account Program) during his or her Severance Pay Period shall be responsible to
pay the required Participant Contributions for such coverage. In accordance with
the terms of the Welfare Plan, the Executive’s Participant Contributions for
continued coverage during an applicable calendar year shall be deducted from the
Executive’s severance pay (or, if none is available, any other cash
compensation) paid during that Plan Year (or in the following Plan Year if the
Executive’s severance pay is paid in the Plan Year following the year in which
the Executive incurs an Involuntary Termination ), provided that:
(i) Participant Contributions shall be deducted on an after-tax basis, and
(ii) any Company Contributions shall be treated as amounts that were received by
the Executive as taxable cash compensation and then paid back to the Welfare
Plan by the Executive; provided further, however, that if the Executive does not
elect coverage under the Allergan Medical Program and/or the Allergan Dental
Program, but does elect coverage under the Allergan Vision Program, the
Executive’s share of premiums for vision coverage shall be deducted on a pre-tax
basis and made as Flex Deposits and any Company Contributions toward that vision
coverage shall not be taxable. Any taxes that would be required to be withheld
with regard to such Company Contributions for coverage to be provided during a
calendar year shall be withheld from the severance pay or other compensation
paid during that year (and, in the absence of any such severance

 

3



--------------------------------------------------------------------------------

pay or other compensation, the Executive shall be required to remit such taxes
to the Company).

(2)          If the Executive’s coverage continues for part or all of a Plan
Year that begins after the Executive receives his or her severance payment, and
the Executive does not receive other compensation from the Company from which
Participant Contributions may be deducted, the Executive shall pay the required
Participant Contributions directly to the Welfare Plan on an after-tax basis in
accordance with the terms of the Welfare Plan.

(3)          If an Executive elects to waive coverage during a calendar year in
accordance with the terms of the Welfare Plan, the Executive shall receive a
refund of Participant Contributions already made for the coverage period
beginning on the later of the day after he or she files the election change or
the date he or she becomes covered under another group health plan. Any refund
of Flex Deposits made in accordance with this paragraph for a calendar year
shall be made by no later than December 31 of that year.

(4)          In the event the Company amends the Welfare Plan or any benefit
plan or program provided thereunder on or after the Effective Date and the terms
of such amended plan or program conflict with those described in subsections
(1) through (3) above, the terms of the amended plan or program shall govern.

 

  3. Equity Awards

Any outstanding equity awards granted to an Executive under the Allergan, Inc.
2008 Incentive Award Plan, or any successor thereto (“IAP”) shall vest in
accordance with the terms of the IAP and the terms and conditions of the
applicable grant.

 

  4. Management Bonus Plan or Executive Bonus Plan

An Executive who receives severance pay pursuant to Section III.A may be
eligible for Management Bonus consideration for the year in which his
Involuntary Termination occurs, subject to the terms set forth in the Management
Bonus Plan or Executive Bonus Plan, as applicable.

 

  C. Outplacement Services

Each Executive shall be eligible to receive outplacement counseling for a period
determined by the Company. The Company shall arrange and authorize counseling at
the provider of its choice.

 

IV. Miscellaneous

 

  A. Offsets

To the extent permitted by law, the Company may deduct from an Executive’s
severance pay any outstanding debt owed by the Executive to the Company.

 

4



--------------------------------------------------------------------------------

 

  B. Withholding

Any payments, benefits or reimbursements that become payable hereunder shall be
subject to withholding for applicable taxes and any other required payroll
deductions.

 

  C. Reimbursement of Severance Pay

If an Executive is rehired by the Company, any affiliate of the Company or any
successor to all or any part of the Company’s business prior to the end of the
Severance Pay Period, the Executive shall reimburse the Company for the balance
of the severance pay that the Executive received pursuant to Section III.A
above. For example, if the Executive receives a payment equal to 15 months of
severance pay, but is rehired after 12 months, the Executive must reimburse the
Company for 3 months of severance pay.

 

  D. WARN

To the extent applicable, any severance benefits that an Executive receives
pursuant to Section III above shall be considered “Paid Leave in Lieu of Notice”
in accordance with the requirements of the Federal Worker Adjustment and
Retraining Notification Act (29 U.S.C. §§ 2101 et seq.) and any similar state
worker protection law. Notwithstanding anything to the contrary herein, an
Executive shall not be required to execute a Release to receive severance
benefits pursuant to Section III above to the extent such benefits constitute
“Paid Leave in Lieu of Notice” under WARN or any applicable state worker
protection law.

 

V. Administration

The O&CC shall be responsible for the general administration and management of
the Plan (the “Plan Administrator”). The O&CC shall be the sole named fiduciary
with respect to the Plan and shall have absolute discretion in the control,
interpretation and administration of the Plan, including, without limitation,
determining eligibility for benefits under the Plan and determining whether a
domestic relations order satisfies the requirements set forth in Code
Section 414(p)(1)(B). The Plan Administrator’s decisions shall be final and bind
all parties. The O&CC may delegate any administrative responsibility it may have
under the Plan to one or more individuals, including individuals who are
employees of the Company.

 

VI. Funding and Payment of Benefits

The Company shall pay the benefits of the Plan out of its general assets.
Therefore, there is no separate fund of assets maintained in connection with the
Plan. The Company shall make severance payments under the Plan directly to an
Executive.

 

VII. Plan Amendments

The Company may amend or terminate the Plan at any time with a written document,
which may be integrated into the text of this or other documents of the Plan or
may be a freestanding document. An amendment may prospectively reduce or
eliminate any benefit provided by the Plan. The authority to amend the Plan is
vested in the O&CC or its delegate.

 

5



--------------------------------------------------------------------------------

 

VIII. Governing Law

The Plan is intended to be an unfunded “top-hat” welfare plan within the meaning
of Department of Labor Regulation Section 2520.104-24, and shall be interpreted,
administered, and enforced in accordance with ERISA. It is expressly intended
that ERISA preempt the application of state laws to the Plan, to the maximum
extent permitted by Section 514 of ERISA. To the extent that state law is
applicable, the statutes and common laws of the State of California (excluding
its choice of laws principles) shall apply.

 

IX. Claims Procedure

A.          Any person claiming a benefit under the Plan shall present such a
claim in writing to the Plan Administrator. The Plan Administrator shall respond
to the claim within 90 days unless special circumstances require an extension of
time of up to an additional 90 days. Prior to the expiration of the initial
90-day period, the Plan Administrator shall notify the claimant of any such
special circumstances and the date by which a decision is expected.

B.          If the claim is denied, the Plan Administrator shall provide the
claimant with a written notice that sets forth (i) the specific reason or
reasons for the denial, (ii) reference to the specific Plan provisions on which
the denial is based, (iii) a description of any additional materials or
information necessary for the claimant to perfect his or her claim and an
explanation of why such materials or information is necessary and (iv) a
description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under ERISA following an adverse benefit determination on review.

C.          A claimant may request review of a denied claim by providing written
notice to the Plan Administrator within 60 days of the date of denial. In
connection with the request for review, the claimant may submit written
comments, documents, records and other information relating to the claim for
benefits. The claimant shall also be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. The Plan
Administrator shall decide whether to affirm or reverse the earlier denial of
benefits taking into account all comments, documents, records and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefits
determination.

D.          The Plan Administrator’s decision on review shall be made within 60
days, unless the Plan Administrator determines that special circumstances
require an extension of time of up to an additional 60 days. Prior to the
expiration of the initial 60-day period, the Plan Administrator shall notify the
claimant of any such special circumstances and the date by which a decision is
expected. The Plan Administrator shall provide the claimant with written notice
of its benefit determination on review. In the event of an adverse claim
decision, the notice shall include (i) the specific reason or reasons for the
adverse determination, (ii) reference to the specific Plan provisions on which
the benefit determination is based, (iii) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
claimant’s claim for benefits and (iv) a statement of the claimant’s right to
bring a civil action under ERISA.

 

6



--------------------------------------------------------------------------------

E.          The procedure set forth in this Section IX is intended to comply
with Department of Labor Regulation Section 2560.503-1 and is intended to be
construed in accordance with such regulation. All decisions on review shall be
final and bind all parties concerned.

 

X. Arbitration of Disputes

Subject to an Executive’s exhaustion of the administrative remedies under
Section IX above with respect to any claim for benefits under the Plan, any
controversy or dispute between the parties involving the construction,
interpretation, application or performance of the terms of the Plan or in any
way arising under the Plan shall be settled by arbitration pursuant to the terms
of the Executive’s Release.

 

XI. “At Will” Employment Status

Nothing in the Plan shall affect the Company’s policy concerning “at will”
employment. Executives are “at will” employees and may be terminated at any
time, with or without Cause.

 

XII. Prohibition Against Assignment

Except as otherwise provided in Sections IV.A. or B. above or as provided in a
domestic relations order as defined in Code Section 414(p)(1)(B), the rights,
interests and benefits of an Executive hereunder (i) may not be sold, assigned,
transferred, pledged, hypothecated, gifted, bequeathed or otherwise disposed of
to any other party by such Executive or any beneficiary, executor,
administrator, heir, distributee or other person claiming under such Executive
and (ii) shall not be subject to execution, attachment or similar process. Any
attempted sale, assignment, transfer, pledge, hypothecation, gift, bequest or
other disposition of such rights, interests or benefits contrary to the
foregoing provisions of this Section XII shall be null and void and without
effect.

 

XIII. Notices

Any notice or communication required or permitted to be given under this Plan
shall be delivered personally or via an overnight courier service or be sent by
United States registered or certified mail, postage prepaid and return receipt
requested, and addressed or delivered as follows: (i) any notice to a
Participant shall be delivered to the Participant’s most recent address on file
with the Company and (ii) any notice to the Company shall be delivered to the
Administrator at the following address: General Counsel, Allergan, Inc., 2525
Dupont Drive, Irvine, California 92612, or to such other address as either the
Company or the Participant shall have furnished to the other in writing in
accordance herewith.

 

XIV. Taxation

Regardless of any action the Company or an affiliate takes with respect to any
or all income tax, employment tax, or other tax-related items related to
Executive’s participation in the Plan and legally applicable to the Executive
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains Executive’s responsibility and may exceed the amount actually withheld
by the Company or an affiliate. The Company and/or the affiliate (1) make no

 

7



--------------------------------------------------------------------------------

representations or undertakings regarding the treatment of any Tax-Related Items
with respect to the Plan; and (2) do not commit to and are under no obligation
to structure the terms of any payment under the Policy to reduce or eliminate
Executive’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Executive is subject to tax in more than one jurisdiction,
the Company and/or an affiliate (which may be a former employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. Finally, all payment amounts are subject to-tax withholding to
satisfy all Tax-Related Items.

 

XIV. Section 409A

A.          The Company intends that any payments, benefits or reimbursements
that an Executive may become entitled to receive under the Plan be exempt from
or comply with Section 409A. The provisions of this Section XIII shall qualify
and supersede all other provisions of the Plan as necessary to fulfill the
foregoing intention. If the Company believes, at any time, that any such
payment, benefit or reimbursement is not exempt or does not so comply, the
Company shall promptly advise the Executive and shall reasonably and in good
faith take such actions (with the most limited possible economic effect on the
Executive and on the Company) as may be necessary for the payment, benefit or
reimbursement to be exempt from or comply with Section 409A or to minimize any
additional tax, interest and/or penalties that may apply under Section 409A if
exemption or compliance is not practicable.

B.          If an Executive is a “specified employee” (determined by the Company
in accordance with Section 409A) as of the date that the Executive incurs an
Involuntary Termination, and if any payment, benefit or reimbursement to be paid
or provided under the Plan both (i) constitutes a “deferral of compensation”
within the meaning of and subject to Section 409A (“Nonqualified Deferred
Compensation”) and (ii) cannot be paid or provided in a manner otherwise
provided herein without subjecting the Executive to additional tax, interest
and/or penalties under Section 409A, then any such payment, benefit or
reimbursement that is payable during the first 6 months following the
Executive’s Involuntary Termination shall be paid or provided to the Executive
in a lump-sum cash payment to be made on the earlier of (x) the Executive’s
death and (y) the first business day of the seventh month immediately following
the Executive’s Involuntary Termination.

C.          To the extent any in-kind benefit or reimbursement to be paid or
provided under the Plan constitutes Nonqualified Deferred Compensation, (i) the
amount of expenses eligible for reimbursement or the provision of any in-kind
benefit (within the meaning of Section 409A) to an Executive during any calendar
year shall not affect the amount of expenses eligible for reimbursement or
provided as in-kind benefits to the Executive in any other calendar year
(subject to any lifetime and other annual limits provided under the Company’s
health plans), (ii) any reimbursements for expenses incurred by the Executive
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, (iii) the Executive
shall not be entitled to any in-kind benefits or reimbursement for any expenses
incurred subsequent to the end of the third calendar year following the calendar
year in which the Executive incurs an Involuntary Termination and (iv) the right
to any such reimbursement or in-kind benefit may not be liquidated or exchanged
for any other benefit.

 

8



--------------------------------------------------------------------------------

D.          Any payment, benefit or reimbursement to be paid or provided under
section III above due to an Involuntary Termination that is exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v) shall be
paid or provided to an Executive only to the extent that such payment or benefit
is provided, or reimbursable expense is incurred, no later than the last day of
the Executive’s second taxable year following the Executive’s taxable year in
which the Executive incurs an Involuntary Termination; provided, further, that
the Company shall reimburse any such reimbursable expenses no later than the
last day of the third taxable year following the Executive’s taxable year in
which the Executive incurs an Involuntary Termination.

E.          The Company’s right to reduce any payment of Nonqualified Deferred
Compensation to reflect any outstanding debt owed by the applicable Executive to
the Company shall be subject to the requirements set forth in Treasury
Regulation Section 1.409A-3(j)(4)(xiii).

F.          In the event that all or a portion of Nonqualified Deferred
Compensation that becomes payable to an Executive hereunder is awarded to
another individual pursuant to a domestic relations order, the applicable amount
may be paid to such individual pursuant to the terms of the domestic relations
order in a manner consistent with Treasury Regulation
Section 1.409A-3(j)(4)(ii).

IN WITNESS WHEREOF, Allergan, Inc. hereby executes this instrument, evidencing
the terms of the Allergan, Inc. Executive Severance Pay Plan as restated this 17
day of December, 2010.

 

Allergan, Inc. By:   /s/ Scott D. Sherman                              

Scott D. Sherman

Executive Vice President, Human Resources

 

9



--------------------------------------------------------------------------------

Appendix A

Severance Pay Schedule

 

Years of Credited Service

 

 

Months of Severance Pay

 

< 1 year

 

 

12

 

1 year

 

 

12.5

 

2 years

 

 

13

 

3 years

 

 

13.5

 

4 years

 

 

14

 

5 years

 

 

15

 

6 years

 

 

15.5

 

7 years

 

 

16

 

8 years

 

 

16.5

 

9 years

 

 

17

 

10 years

 

 

18

 

11 years

 

 

18.5

 

12 years

 

 

19

 

13 years

 

 

19.5

 

14 years

 

 

20

 

15 years

 

 

21

 

16 years

 

 

21.5

 

17 years

 

 

22

 

 

18 years

 

 

22.5

 

19 years

 

 

23

 

> 19 years

 

 

24

 

 

10



--------------------------------------------------------------------------------

APPENDIX B

[FORM OF]

SEVERANCE AND GENERAL RELEASE AGREEMENT

This Severance and General Release Agreement (this “Agreement”) is entered into
by and between Allergan, Inc. (the “Company”) and __________________________
(the “Employee”), collectively referred to as the “Parties.” This Agreement
shall be effective on the date that the Employee signs and dates this Agreement
(the “Agreement Date”).

 

  1. Benefits to the Employee.

The Employee’s employment with the Company ended on [________] (the “Termination
Date”). The Employee acknowledges that the Employee has been paid all wages
and/or commissions earned and owed to the Employee up through and including the
Termination Date, except for commissions that were not calculable as of the
Termination Date. Any earned commissions that were not calculable as of the
Termination Date shall be paid to the Employee in accordance with the provisions
of the commission plan that applied to the Employee on the Termination Date
promptly after such commissions are calculable, and shall be subject to the
recovery by the Company of any unrepaid draws or advances against commissions by
the Employee. Amounts, if any, owed under Partners for Success, the Management
Bonus Plan or the Executive Bonus Plan, as applicable, will be paid in
accordance with the terms of the respective plan documents. The Employee also
acknowledges that the Employee has been paid for all earned and unused vacation
days. In addition to the foregoing, the following benefits to the Employee under
this Section 1 shall be provided by the Company under the [Allergan, Inc.
Severance Pay Plan] [Allergan, Inc. Executive Severance Pay Plan] [Allergan,
Inc. Change in Control Policy] (the “Plan”), provided that such benefits [(other
than benefits under the Management Bonus Plan/Executive Bonus Plan or Partners
For Success, as applicable)] shall not be paid unless the Company has received a
signed original of this Agreement that becomes irrevocable in accordance with
Section 3 below by the 55th day following the Termination Date. [Provided
further, however, that this Agreement will not be treated as becoming
irrevocable for these purposes prior to the date that is 7 days after the date
the Employee provides proof that any pending claim or action has been withdrawn
or dismissed as required by Section 6 below.]

 

  a. The Payment.

The Company will provide the Employee with a payment equal to (indicate dollar
amount) $[________] [equivalent to [______] (___) months/weeks (the “Severance
Period”) of the Employee’s final base monthly pay/salary,] less applicable
withholding for state and federal taxes (the “Payment”). [Payment will be made
on the first business day of the seventh month immediately following the
Termination Date.] [OR] [Payment will be made in a single sum on or about the
fifty-fifth (55th) day immediately following the Employee’s



--------------------------------------------------------------------------------

termination as provided under the terms of the Plan.] [OR] [In accordance with
the terms of the Plan, the Payment will be made in a single sum on the Company’s
first regular payroll date after the eighth calendar day following the Agreement
Date, provided, however, that if that date falls after the last payroll date in
December and before the first payroll date in January, the Payment will be made
on the second regular payroll date in January.] [OR] [In accordance with the
terms of the Plan, the first installment of the Payment, or $[                ],
will be mailed to the Employee on the first regular Company payroll date after
the eighth calendar day following the Agreement Date and the Company’s receipt
of the signed original of this Agreement. The second installment of the Payment,
or $[                ], will be mailed to the Employee on or about the second
regular Company payroll date in [____].]

 

  b. Insurance Benefits.

Medical, dental and vision care insurance benefits may be continued through the
Severance Period in accordance with the terms of the Plan and the Allergan
Welfare Benefits Plan. [For these purposes, the Severance Period is (indicate
the number of years specified in the Appendix to the Policy)
[                    ] (  ) years from your Termination Date.] The Employee
shall be responsible for paying the required participant contributions for such
continued coverage. Such required contributions shall be deducted from the
Payment or, if necessary, paid from other sources in accordance with the terms
of the Plan and the Allergan Welfare Benefits Plan. The Employee may elect to
continue coverage after the Severance Period at the Employee’s cost in
compliance with applicable law(s).

 

  [c. Written Document Regarding Acceleration; No Other Payments or Benefits.

[Except as expressly provided in applicable plan document(s) or award notice(s),
or] Unless the Employee has received a written document executed by the
Company’s Vice President, Global Benefits and Compensation or the Company’s
General Counsel or the Company’s Executive Vice President of Human Resources on
or before the Termination Date stating that the vesting of the Employee’s
unvested and outstanding stock, stock options or other equity awards is being
accelerated to the Termination Date in accordance with the terms and conditions
of the Company’s applicable plan document(s) and award notice(s), the Employee
relinquishes and waives any rights and agrees the Employee is not entitled to
receive any other wages, remuneration, income, salary, commissions, incentive
compensation, restricted stock, stock options, awards, benefits, bonuses or
payments of any kind from the Company, other than as enumerated in Section 1,
and except for (i) otherwise vested retirement benefits and (ii) stock, stock
options and other equity awards that have vested by their terms prior to the
Termination Date [without regard to the express conditions for acceleration set
forth in the applicable plan document(s) and award notice(s).]]

 

2



--------------------------------------------------------------------------------

 

  [d. Outplacement Counseling.

The Employee will be eligible for outplacement counseling. The Company will
arrange and pay for such counseling with a provider of its choice.]

 

  [e. PFS Eligibility.

Whether or not Employee executes this Agreement, the Employee is eligible for
Partners For Success (“PFS”) consideration. The PFS payment, if any, will be
subject to all terms and conditions of the Partners for Success Plan, will be
made during the normal bonus cycle in the amount applicable to the Employee’s
final pay grade as provided in the plan document, will be prorated for the
number of full months that the Employee was employed during the bonus
calculation year.]

 

  [f. Management Bonus Plan.

Whether or not Employee executes this Agreement, the Employee is eligible for
Management Bonus Plan consideration. The Employee will only receive a Management
Bonus Plan payment if such payments are announced and made to other Management
Bonus Plan eligible employees, and the Management Bonus Plan payment will be
made at the same time such payments are made to other Management Bonus Plan
eligible employees. The Employee’s Management Bonus Plan payment, if any, will
be subject to all terms and conditions of the Management Bonus Plan.]

 

  [g. Executive Bonus Plan.

Whether or not Employee executes this Agreement, the Employee may receive
benefits under the Executive Bonus Plan in accordance with the terms of that
Plan.]

 

  2. Future Employment.

The Employee understands and agrees that while the Employee may apply for future
employment with the Company or its successors, affiliates or subsidiaries, the
Employee has no right to such future employment and such entity may, in its sole
discretion, deny the Employee’s employment application. The Employee further
understands and agrees that in the event the Employee obtains employment with
the Company or its successors, affiliates or subsidiaries, such entity may, in
its sole discretion, terminate the Employee’s employment.

 

  3. Release of the Company.

a.        General Release.  In exchange for the Payment and benefits set forth
in Section 1, the Employee hereby releases and forever discharges the Company,
its

 

3



--------------------------------------------------------------------------------

parents, subsidiaries, predecessors, successors and each of their associates,
owners, stockholders, members, assigns, employees, agents, directors, officers,
partners, representatives, lawyers, and all persons acting by, through, under,
or in concert with them, or any of them (collectively the “Releasees”), of and
from any and all manner of waivable action or actions, causes or causes of
action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liabilities, claims, demands, damages, losses, costs or expenses, of
any nature whatsoever, known or unknown, fixed or contingent (hereinafter called
“Claims”), which the Employee now has or may hereafter have against the
Releasees by reason of any and all acts, omissions, events or facts occurring or
existing prior to the date hereof, except as expressly provided herein. The
Claims released by this Agreement include, without limitation, breach of any
contract, including any employment agreement; breach of any covenant of good
faith and fair dealing, express or implied; legal restrictions relating to an
employer’s ability to terminate its employees; violation of any federal, state
or local statute, ordinance or regulation, including, without limitation, Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, the Sarbanes-Oxley Act of
2002, the Fair Labor Standards Act, and any other or similar state laws
prohibiting discrimination, harassment and retaliation and governing wages,
hours and other terms and conditions of employment. This Release will not apply
to the Employee’s right to receive the Payment and other benefits provided for
in this Agreement or to retirement benefits that have vested and accrued prior
to the Termination Date, or prohibit the Employee from participating in the
investigation of an administrative charge or complaint by a state or federal
agency.

 

  b. Release of Unknown Claims.

THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE IS RELEASING CLAIMS THE EMPLOYEE MAY
NOT KNOW ABOUT AND THAT THIS IS THE EMPLOYEE’S KNOWING AND VOLUNTARY INTENT.
THEREFORE, THE EMPLOYEE WAIVES ALL RIGHTS THE EMPLOYEE MAY HAVE UNDER ANY LAW
DESIGNED TO PROTECT THE WAIVER OF UNKNOWN CLAIMS, SUCH AS CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

  [c. Older Worker’s Benefit Protection Act.

The Employee agrees and expressly acknowledges that this Agreement includes a
waiver and release of all claims which the Employee has or may have under the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.§621, et seq.
(“ADEA”). The following terms and conditions apply to and are part of the waiver
and release of the ADEA claims under this Agreement:

 

4



--------------------------------------------------------------------------------

(i)      That this paragraph and this Agreement are written in a manner
calculated to be understood by the Employee.

(ii)      The waiver and release of claims under the ADEA contained in this
Agreement do not cover rights or claims that may arise after the Agreement Date.

(iii)      This Agreement provides for consideration in addition to anything of
value to which the Employee is already entitled.

(iv)      The Employee is advised to consult an attorney before signing this
Agreement.

[(v)      The Employee has been given twenty-one (21) calendar days after being
presented with this Agreement to decide whether or not to sign this Agreement.
If the Employee signs this Agreement before the expiration of such period, the
Employee does so voluntarily and after having had the opportunity to consult
with an attorney.]

[(vi)      The Employee has been provided with required disclosures concerning
those employees who are eligible to participate in this employment termination
program and their ages, and has been given forty-five (45) calendar days after
being presented with the disclosures and this Agreement to decide whether or not
to sign this Agreement. If the Employee signs this Agreement before the
expiration of such period, the Employee does so voluntarily and after having had
the opportunity to consult with an attorney.]

(vi)      The Employee will have the right to revoke this Agreement within seven
(7) calendar days of the Agreement Date. In the event this Agreement is revoked,
this Agreement will be null and void in its entirety and the Employee will not
receive the Payment or other benefits provided for in this Agreement.

(vii)      If the Employee wishes to revoke this Agreement, the Employee must
deliver written notice of revocation to [_____], [________] at Allergan, Inc.,
2525 Dupont Drive, Irvine, California 92612 before 5:00 p.m. PST on the seventh
(7th) calendar day after the Agreement Date.]

 

  4. No Assignment of Claims.

The Employee represents and warrants to the Releasees that there has been no
assignment or other transfer of any interest in any Claim which the Employee may
have against the Releasees by the Employee, or any of them, and the Employee
agrees to indemnify and hold the Releasees harmless from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any person asserting any such assignment or transfer of any rights or Claims
under any such assignment or transfer from such party.

 

5



--------------------------------------------------------------------------------

[5.      No Suits or Actions.

The Employee represents that no claims, actions or charges have been filed
against the Releasees by the Employee, and that the Employee is not aware of any
facts that would support any Claims or any compliance-related or Code of Ethics
violations of any kind whatsoever against the Releasees, including without
limitation any Claims for any work-related injuries. If the Employee hereafter
commences, joins in, or in any manner seeks relief through any suit arising out
of, based upon, or relating to any of the Claims released in this Agreement, or
in any manner asserts against the Releasees any of the Claims released in this
Agreement, then the Employee agrees to pay to the Releasees against whom such
Claim(s) is asserted, in addition to any other damages caused thereby, all
attorneys’ fees incurred by the Releasees in defending or otherwise responding
to the suit or Claim; provided, however, that this provision shall not obligate
the Employee to pay the Releasees’ attorneys’ fees in any action challenging the
release of claims under the Older Workers Benefit Protection Act or the ADEA,
unless otherwise allowed by law.]

[6.      Dismissal of Pending Actions; No Other Suits or Actions.

Other than                              (the “Pending Action”), which must be
withdrawn and/or dismissed with prejudice as a condition of receiving the
Payment and other benefits under this Agreement, the Employee represents that no
claims, actions or charges have been filed against the Releasees by the
Employee, and that the Employee is not aware of any facts that would support any
other claims of any kind whatsoever against the Releasees, including without
limitation any Claims for any work-related injuries. The Company will not be
required to make the Payment or provide any of the other benefits under this
Agreement unless the Company’s counsel receives, within 48 days of the
Termination Date, an original of a request for withdrawal and/or dismissal with
prejudice of the Pending Action in a form acceptable to the Company’s counsel
signed by the Employee or the Employee’s counsel. If the Employee hereafter
commences, joins in, or in any manner seeks relief though any suit rising out
of, based upon, or relating to any of the Claims released in this Agreement or
in any manner asserts against the Releasees any of the Claims released in this
Agreement, including by any attempt to reopen, have reconsidered or appeal the
dismissal of the Pending Action, then the Employee agrees to pay to the
Releasees against whom such Claim(s) is asserted, in addition to any other
damages caused thereby, all attorneys’ fees incurred by the Releasees in
defending or otherwise responding to the suit or Claim; provided, however, that
this provision shall not obligate the Employee to pay the Releasees’ attorneys’
fees in any action challenging the release of claims under the Older Workers
Benefit Protection Act or the ADEA, unless otherwise allowed by law.]

7.      No Admission.

The Employee understands and agrees that neither the payment of money or
benefits nor the execution of this Agreement will constitute or be construed as
an admission of any liability or wrongdoing whatsoever by any of the Releasees.

 

6



--------------------------------------------------------------------------------

 

  8. Advice of Counsel.

Employee represents and warrants that the Employee has read this Agreement, has
had adequate time to consider it, has been advised to consult with an attorney
prior to executing this Agreement, understands the meaning and application of
this Agreement and has signed this Agreement knowingly, voluntarily and of the
Employee’s own free will with the intent of being bound by it.

 

  9. Severability; Modification of Agreement.

If any provision of this Agreement is found invalid or unenforceable in whole or
in part, then such provisions shall be deemed to be modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable
or shall be deemed excised from this Agreement as such circumstances may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law as if such provision had been originally incorporated
herein as so modified or restricted or as if such provision had not been
originally incorporated herein, as the case may be.

 

  10. Arbitration; Waiver of Jury Trial.

Except for claims by either of the Parties hereto for emergency equitable or
injunctive relief which cannot be timely addressed through arbitration, the
Parties hereby agree to submit any claim or dispute between them and any of the
Releasees who agree to participate in arbitration, including those arising out
of the terms of this Agreement and/or any dispute arising out of or relating to
the Employee’s employment with the Company, to private and confidential
arbitration by a single neutral arbitrator through Judicial Arbitration and
Mediation Services (“JAMS”). The arbitration proceedings shall be governed by
the then current JAMS rules governing employment disputes, and shall take place
in Orange County, California, which the Employee represents is a convenient
location for the Employee. The decision of the arbitrator shall be final and
binding on the Parties to this Agreement and any of the Releasees who agrees to
arbitration, and judgment thereon may be entered in any court having
jurisdiction. All costs of the arbitration proceeding or litigation to enforce
this Agreement, including attorneys’ fees and witness expense fees, shall be
paid as the arbitrator or court awards in accordance with applicable law. To the
extent required by law, the Company will advance fees payable to JAMS. Except
for claims for emergency equitable or injunctive relief, which cannot be timely
addressed through arbitration, this arbitration procedure is intended to be the
exclusive method of resolving any claim relating to the obligations set forth in
this Agreement. The Parties hereby waive any right to a jury trial on any
dispute or Claim covered by this Agreement.

 

  11. Confidentiality.

The Company and the Employee have entered into this Agreement with the
understanding that this Agreement and its terms will remain confidential in
their entirety, except as required by law. The Employee agrees that the Employee
will keep strictly confidential all facts and opinions related to this Agreement
and to any dispute with any of the Releasees. The Employee will not disclose the
existence or terms of this Agreement to any person other than the

 

7



--------------------------------------------------------------------------------

Employee’s counsel, accountant and/or tax advisor; provided that such counsel,
accountant and tax advisor agree that they will also be bound by the
confidentiality provisions of this Agreement, except to the extent necessary to
obtain an order enforcing the terms of this Agreement, or as otherwise required
by law. The Company will not disclose the existence or terms of this Agreement
to anyone other than its counsel, auditors, tax advisors, insurers, or employees
with a business need to know; provided that such counsel, auditors, tax
advisors, insurers and employees agree that they will also be bound by the
confidentiality provisions of this Agreement, except to the extent necessary to
obtain an order enforcing the terms of this Agreement, or as otherwise required
by law. The Employee and the Employee’s representatives shall make no public
announcements or publications, or hold any press conferences concerning this
Agreement or any dispute between them or between the Employee or any of the
other Releasees.

In the event of any disclosure authorized by this Agreement, the party
disclosing the terms shall inform the recipient that the terms of this Agreement
are confidential and that they shall not be further disclosed. In the event that
disclosure of the terms of this Agreement are sought in any manner by any person
who is not a party to this Agreement, the party from whom disclosure is sought
will promptly notify the other party that such disclosure has been requested and
will cooperate with the other party in opposing the disclosure to the fullest
extent permitted by law. The Parties agree that they will not make any
statements concerning this Agreement or the status of any dispute between them
other than to state that “the matter has been resolved.”

 

  12. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and assigns.
Notwithstanding the foregoing, neither this Agreement nor any rights hereunder
may be assigned to any party by any party without the prior written consent of
all other parties hereto.

 

  13. Reference Checks.

All reference checks and inquiries verifying employment should be directed by
the Employee to the Company’s Human Resources Department. If requested, the
Company will provide a reference letter verifying the Employee’s date of hire,
Termination Date, final job title, and final salary.

 

  14. Expenses.

The Employee understands and agrees that, after the Termination Date, the
Employee may not and will not incur expenses on behalf of the Company, nor will
the Employee have authority to act on behalf of the Company. Any pay advances to
the Employee must be repaid by the Termination Date. Any loans to the Employee
must be repaid in accordance with their terms.

 

8



--------------------------------------------------------------------------------

 

  15. Company Information.

[The Employee acknowledges that, during the term of the Employee’s employment,
the Employee had, and that during the Severance Period and subsequent thereto
may have, access to information that is confidential and/or proprietary to the
Company, including but not limited to, trade secrets, technical data or know-how
relating to investigational or marketed products, research, and marketing plans,
customer lists, manufacturing processes, information concerning the skills and
qualifications of Company employees, and other information of a business,
financial or technical nature (not already publicly available in a reasonably
integrated form), and that such information is and will remain at all times the
exclusive property of the Company. The Employee agrees to maintain such
information in confidence and will not disclose such information to anyone else,
nor use it for the Employee’s own benefit or for the benefit of other
individuals or organizations. This section does not supersede any agreement
relating to confidential or proprietary information previously entered into by
the Employee. Instead, any such agreement is incorporated herein as if fully set
forth.]

[The Employee agrees that the Employee shall not, directly or indirectly,
disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information
(as hereinafter defined). The Employee agrees that, upon termination of
Employee’s employment with the Company, all Confidential Information in the
Employee’s possession that is in written or other tangible form (together with
all copies or duplicates thereof, including computer files) shall be returned to
the Company and shall not be retained by the Employee or furnished to any third
party, in any form, except as provided herein; provided, however, that the
Employee shall not be obligated to treat as confidential, or return to the
Company copies of any Confidential Information that (a) was publicly known at
the time of disclosure to the Employee, (b) becomes publicly known or available
thereafter other than by any means in violation of the Change in Control Policy
or any other duty owed to the Company by any person or entity, or (c) is
lawfully disclosed to the Employee by a third party. As used in this Agreement,
the term “Confidential Information” means: information disclosed to the Employee
or known by the Employee as a consequence of or through the Employee’s
relationship with the Company about the products, research and development
efforts, regulatory efforts, manufacturing processes, customers, employees,
business methods, public relations methods, organization, procedures or
finances, including, without limitation, information of or relating to customer
lists, of the Company.]

 

  16. Company Property.

The Employee agrees to return all Company property in the Employee’s possession
on or before the Termination Date. This includes, but is not limited to, credit,
phone and travel cards, building and card keys, office equipment such as
calculators, dictation equipment, computers, modems, and all other items which
are Company property. This also includes any report, customer list, price list,
files, notebooks or other materials pertaining to the Company’s business which
are in the Employee’s possession or under the Employee’s control.

[17.    Non-Solicitation Covenant. The Employee agrees that, for the period
commencing on the date of termination of the Employee’s

 

9



--------------------------------------------------------------------------------

employment with the Company and ending on the first anniversary thereof, the
Employee shall not, either on the Employee’s own account or jointly with or as a
manager, agent, officer, employee, consultant, partner, joint venturer, owner or
shareholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit or attempt to solicit away from the Company any
of its officers or employees or offer employment to any person who, on or during
the six (6) months immediately preceding the date of such solicitation or offer,
is or was an officer or employee of the Company; provided, however, that a
general advertisement to which an employee of the Company responds shall in no
event be deemed to result in a breach of this Agreement.]

 

  18. Headings.

The headings in this Agreement are for convenience only, and shall not be given
any affect in the interpretation of this Agreement.

 

  19. Entire Agreement; No Oral Modification.

The Parties each represent and warrant that this Agreement constitutes the
entire agreement relating to the subject matter hereof, that no promise or
inducement has been offered or made except as set forth herein and that the
consideration stated herein is the sole consideration for this Agreement. This
Agreement may not be modified other than in a writing signed by both Parties and
stating its intent to modify or supersede this Agreement.

 

  20. Choice of Law.

The parties agree that this Agreement shall be construed and enforced in
accordance with applicable federal laws and the laws of the State of California.

 

  21. Counterparts; Facsimile Signature.

This Agreement may be executed in one or more counterparts, each of which shall
constitute an original but all of which shall be but one and the same Agreement.
Delivery of a facsimile signature page shall be deemed to be delivery of a
manually executed original.

 

           Allergan, Inc.   
______________________________________                   
        By: ___________________________________ Employee      
        Title: __________________________________   
Date: _________________________________                   
        Date: __________________________________

 

10